3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-5   Page 1 of 66




                       AFFIDAVIT OF
               JEFFREY F. CALDWELL
                           09/08/2020
3:19-cv-02598-SAL           Date Filed 09/08/20   Entry Number 31-5         Page 2 of 66




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF SOUTH CAROLINA
                                     COLUMBIA DIVISION

Michael "Dalton" Bickley,                                      C.A. NO.: 3:19-cv-02598-SAL

               Plaintiff,

V.                                                 AFFIDAVIT OF JEFFREY F. CALDWELL

Lexington County School District 1; South
Carolina Board of Education; South Carolina
High School League; Lexington Baseball Club,

               Defendants.

      PERSONALLY APPEARED BEFORE ME, the undersigned, Jeffrey F. Caldwell, being
      duly sworn according to the law, depose and say as follows:


      1. I have been employed by Lexington County School District One ("the District"), for a
          total of 31 years. For the last 3.5 years I have been the District's Chief Student Services
          Officer. Prior to that, I served as the Director of Student Services of 10.5 years.
      2. In my current role, I oversee and am responsible for several departments, including the
          Department of Student Administration. The Department of Student Administration is
          responsible for processing recommendations for student expulsions. The Department of
          Student Administration is also responsible for all records related to student expulsions,
          including, in this case, Mr. Bickley's discipline records, which are attached as Exhibit A
          to this Affidavit. As such, I am the custodian of those records. These records are
          regularly made at the time of the disciplinary event, by someone with knowledge of the
          student's behavior, and are kept in the ordinary course of the District's business.
      3. I am familiar with the District's expulsion process generally, and I am also familiar with
         the facts and circumstances related to the recommendation for expulsion for Michael
          "Dalton" Bickley, the Plaintiff in the above case.
      4. I am attaching to this affidavit as Exhibit B, Mr. Bickley's "Expulsion Packet," which
         includes all communications to the student and his parents related to the expulsion, the
         evidence supporting the recommendation for expulsion, and the findings by all of the
         decision makers in the expulsion process.
3:19-cv-02598-SAL     Date Filed 09/08/20        Entry Number 31-5     Page 3 of 66




     5. On March 10, 2017, a 'Notice of Suspension and Initiation of Expulsion Procedures"

         ("Notice") was sent "to the parents of Michael Dalton Bickley, 169 Sandpaper Way Apt.

         C, Lexington, SC 29072." The Notice was signed by Melissa Rawl, Principal, Lexington

        High School and cited "Repeated Discipline Violations" as the reason for the

        recommendation for expulsion. The Notice also stated that the hearing was scheduled to

        take place before a District Hearing Officer on March 16, 2017 at 9:30 a.m. in the

        Lexington District One Student Services Office, located at 100 Tarrar Springs Road,

        Lexington, South Carolina. (Exhibit B, p. 023 ).

     6. On March 16, 2017, Mr. Bickley attended the hearing with his mother, Teena Gibson

        and his attorney, Elizabeth Hyatt, Esq. The hearing officer was Brian Barrineau. David

        Seddon, Assistant Principal at Lexington High School, presented the facts supporting the

        recommendation for expulsion. (Exhibit B, p. 007).

     7. The Expulsion packet contains a detailed listing of the disciplinary infractions for which

        Bickley had been recommended for expulsion. (Exhibit B, p. 009-030). The disciplinary

        records (Exhibit A) are the source documents for the detailed listing presented at the

        hearing.

     8. Bickley was permitted to address the Hearing Officer, present evidence on his behalf,

        and question Mr. Seddon.

     9. On March 16, 2017, the hearing officer issued his decision in a letter to Ms. Gibson.

        (Exhibit B, p. 003). The hearing officer determined that the basis for the

        recommendation for expulsion was substantiated. Instead of expulsion, the hearing

        officer decided to transfer Bickley to the FOCUS program, which is the District's

        alternative school, located at the Rosenwald Community Leaming Center. Bickley was

        assigned to the FOCUS program for 30 days. Bickley was notified of his right to appeal

        the hearing officer's decision to me as the Chief Student Services Officer within five (5)

        days upon receipt of the notification.
 3:19-cv-02598-SAL         Date Filed 09/08/20      Entry Number 31-5      Page 4 of 66




       10. Bickley appealed the hearing officer's decision to me. I heard the appeal in my office on

           March 29, 2017. (My decision letter states that the hearing was on March 16, 2017; this

           is a typo). Bickley's mother and attorney attended the hearing. Bickley did not attend the
           appeal hearing. (Exhibit B, p. 001).

       11. On April 3, 2017, I sent a letter to Ms. Gibson with my formal written decision. I upheld

           the Hearing Officer's report and sanctioning recommendations. I also informed Bickley
          of his right to further appeal my decision to the Chief Operations Officer Jeff Salters
          within five days from the date of my letter. (Exhibit B, p. 001).
       12. Bickley chose not to appeal further.
       13. After the appeal to me, Bickley would have had two more levels of appeal at the District
          level. Thereafter, if he were still dissatisfied with the outcomes, he could have appealed
          to the Lexington School District One School Board.
       14. Bickley was eligible to return to Lexington High School on April 27, 2017. (Exhibit B,
          p. 001). He did so and completed the school year.
       15. For the 2017-2018 school year, Bickley attended River Bluff High School.
       16. I am also aware of the incident in the fall of 2015 during which Mr. Bickley was
          removed from a football game for throwing Skittles candy from the stands at other
          students. I am aware that he gave false information to school officials and to law
          enforcement officers.       I am aware that he was charged by the Lexington County
          Sheriffs Department for giving a false name. I am attaching to this affidavit a copy of
          the LCSD ineident report that is in the possession of the District as Exhibit C.
       17. The District is not typically involved in LCSD charging decisions. In this case, the
          District had absolutely nothing to do with the LCSD's decision to bring charges against
          Bickley.

AFFIANTFURTHERSAYETHNOT!                                i. �
                                           �
                                       J    �ell

SWORN to before me this       f{sth
day of September_, 2020.


Wnc�W2
  y       1ss10n xpires:                   ,1
                                r:t<.DYt.o ,J     ')A-,/_
                                                  ?U?  'fJ
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-5   Page 5 of 66




EXHIBIT “A”
       3:19-cv-02598-SAL                   Date Filed 09/08/20                Entry Number 31-5                   Page 6 of 66

                                                      Lexington High School
                                                   2016-2017 Discipline Referral


Discipline Referral                                                                                         2016 - 2017
3/16/17

General Information:
  Incident date: 3/10/2017                                              Time of incident: 10:48:00 AM

  Student Name: Dalton Bickley                                          Grade: 9th

  Location of Incident: Classroom                                       Referring By: Cummings

  Incident ID Number: 356558                                            Administrator: David Seddon



Incident Information:
   Behavior Incident: Cutting Class-4th offense

   Description of Incident: At 3:24,student left class prior to being released at the bell. On
   Wednesday student and I spoke about the incident, to which he acknowledged wrong-doing.
   OSS for 2 days and recommendation for expulsion due to repeated school violations.




Consequence Information:
 Consequence: Out-of School - Pending Expulsion

 Number of Days for the Consequence: 5

 Date(s) consequence is to be served by: 3/16/2017




Please talk to your student about his or her behavior in this incident. Thank you for your support in
correcting this behavior. If you have any questions/concerns, please contact us at 803.821.3400.

Lexington County School District One does not discriminate on the basis of race , color, religion , national origin , sex, disability or age
in admission to , access to , treatment in or employment in its programs and activities.
       3:19-cv-02598-SAL                   Date Filed 09/08/20                Entry Number 31-5                  Page 7 of 66
                                                                                                                                              2
                                                      Lexington High School
                                                   2016-2017 Discipline Referral


Discipline Referral                                                                                        2016 - 2017
3/7/17

General Information:

  Incident date: 3/7/2017                                              Time of incident: 1:00:00 PM

  Student Name: Dalton Bickley                                         Grade: 9th

  Location of Incident: Classroom                                      Referring By: Wilkins, R

  Incident ID Number: 353905                                           Administrator: Sherry Walters



Incident Information:
   Behavior Incident: Inappropriate Behavior-3rd offense

  Description of Incident: Student was sleeping in class. He had been given multiple warnings.
  Conference with student , gave him an additional ISS-the next offense will result in OSS and
  expulsion recommendation.




Consequence Information:
 Consequence: In-School Suspension

 Number of Days for the Consequence: 1

 Date(s) consequence is to be served by: 3/16/2017




Please talk to your student about his or her behavior in this incident. Thank you for your support in
correcting this behavior. If you have any questions/concerns, please contact us at 803.821 .3400.

Lexington County School District One does not discriminate on the basis of race, color, religion , national origin , sex, disability or age
in admission to, access to, treatment in or employment in its programs and activities.
       3:19-cv-02598-SAL                   Date Filed 09/08/20                Entry Number 31-5                  Page 8 of 66

                                                      Lexington High School
                                                                                                                                              3
                                                   2016-2017 Discipline Referral


Discipline Referral                                                                                        2016-2017
2/27/17

General Information:

  Incident date: 2/22/2017                                             Time of incident: 9:46:00 AM

  Student Name: Dalton Bickley                                         Grade: 9th

  Location of Incident: Classroom                                      Referring By: Klar

  Incident ID Number: 346478                                           Administrator: David Seddon



Incident Information:
  Behavior Incident: Cutting ILT Class-3rd offense

   Description of Incident: Student did not complete 3 days of mandatory ILTin the Math Lab




Consequence Information:

 Consequence: Out-of-School Suspension

 Number of Days for the Consequence: 1

 Date( s) consequence is to be served by: 2/28/2017




Please talk to your student about his or her behavior in this incident. Thank you for your support in correcting
this behavior. If you have any questions/concerns, please contact us at 803.821.3400.

Lexington County School District One does not discriminate on the basis of race , color, religion, national origin , sex, disability or age
in admission to, access to , treatment in or employment in its programs and activities.
        3:19-cv-02598-SAL                   Date Filed 09/08/20                Entry Number 31-5                  Page 9 of 66

                                                      Lexington High School
                                                   2016-2017 Discipline Referral


Discipline Referral                                                                                         2016 - 2017
1/20/17

General Information:
  Incident date: 1/20/2017                                              Time of incident: 8:25:00 AM

  Student Name: Dalton Bickley                                          Grade: 9th

  Location of Incident: During School Hours                             Referring By: Stevenson, J.

  Incident ID Number: 323380                                            Administrator: David Seddon



Incident Information:
  Behavior Incident: Tardy-1st set of school

   Description of Incident: Tardy-1st set of school-1/13, 1/19, 1/20




Consequence Information:

 Consequence: Detention

 Number of Days for the Consequence: 1

 Date(s) consequence is to be served by: 1/27/2017




Please talk to your student about his or her behavior in this incident. Thank you for your support in
correcting this behavior. If you have any questions/concerns, please contact us at 803.821 .3400.

Lexington County School District One does not discriminate on the basis of race , color, religion , national origin , sex, disability or age
in admission to , access to, treatment in or employment in its programs and activities.
   3:19-cv-02598-SAL                        Date Filed 09/08/20                     Entry Number 31-5                      Page 10 of 66
                                                                                                                                               5


                                 LEXINGTON HIGH SCHOOL
                                                      2463 Augusta Highway
                                                       Lexington , SC 29072
                                                         Phone : 821-3400


Date : December 2, 2016


To the parents of: Dalton Bickley


                                  NOTICE OF IN-SCHOOL SUSPENSION


This is to inform you that Dalton Bickley has been assigned In-School Suspension for a
period of 1 day(s). The date(s) of suspension is/are December 6, 2016 . Dalton Bickley
is expected to request his/her work from his/her teachers for the day he/she will be in In-
School. Dalton Bickley is expected to work the entire day.

In-School Suspension must be served. Any student that fails to attend In-School
on his/her assigned day will be required to attend the next day they return. If a
student violates In-School rules, the parent/guardian will be required to pick up
the student. The student will receive an Out-of-School Suspension for the day
he/she is removed and will be required to serve In-School the next day he/she
returns to school.

The reason for this action is that Dalton Bickley cut ILT class on 11 /29/16.


Will Verburg
Assistant Principal
mds


Lexington County School District One does not discriminate on the basis of race, color, religion, national origin, sex, disability or age in
admission to, access to, treatment in or employment in its programs and activities.
   3:19-cv-02598-SAL                     Date Filed 09/08/20                   Entry Number 31-5                    Page 11 of 66




                               LEXINGTON HIGH SCHOOL
                                                   2463 Augusta Highway
                                                    Lexington, SC 29072
                                                      Phone: 821-3400

Date: December 1, 2016


To the parents of: Dalton Bickley



                            NOTICE OF AFTER-SCHOOL DETENTION


This is to inform you that Dalton Bickley has been placed in After-School Detention for a
period of 2 afternoon(s). The detention(s) must be completed by December 13, 2016.

                 The detention(s) will not be rescheduled without a doctor's excuse.

After-School Detention is held from 3:35-4:20 p.m., Tuesday through Thursday, in
room A207. The student must be doing school work for the entire detention. The
student is responsible for providing his/her own transportation during the term of
the After-School Detention. A suspension will be assigned if the terms of the
After-School Detention are not met.

The reason for this action is that Dalton Bickley had the                                2nd   cell phone violation , had his
cell phone out during class time.

       After-School Detention must be served by the date listed in the first paragraph.




David Seddon
Assistant Principal
mds


Lexington County School District One does not discriminate on the basis of race , color, religion , national origin , sex, disability or age
in admission to , access to , treatment in or employment in its programs and activities.
   3:19-cv-02598-SAL                     Date Filed 09/08/20                  Entry Number 31-5                    Page 12 of 66




                              LEXINGTON HIGH SCHOOL
                                                   2463 Augusta Highway
                                                    Lexington , SC 29072
                                                      Phone: 821-3400


Date: December 1, 2016

To the parents of: Dalton Bickley

                             NOTICE OF OUT-SCHOOL SUSPENSION


This is to inform you that Dalton Bickley will be suspended from school for a period of 1
day(s). The date(s) of suspension is/are November 30, 2016. Dalton Bickley is
expected to request his/her work from his/her teachers for the day(s) he/she will be
suspended .

The reason for this suspension is that Dalton Bickley failed to complete After School
Detention by 11/17/16.


If you wish to discuss this matter in person , please call my office and we will be glad to
set up an appointment.

You have the right to appeal the suspension to the Principal following a conference



David Seddon
Assistant Principal
mds


Lexington County chool District One does not discriminate on the basis of race, color, religion, national origin, sex, disability or age in
admission to, access to, treatmen t in or employment in its programs and activities.
   3:19-cv-02598-SAL                     Date Filed 09/08/20                  Entry Number 31-5                     Page 13 of 66
                                                                                                                                               8

                               LEXINGTON HIGH SCHOOL
                                                   2463 Augusta Highway
                                                    Lexington , SC 29072
                                                      Phone : 821-3400

Date: November 18, 2016


To the parents of: Dalton Bickley



                            NOTICE OF AFTER-SCHOOL DETENTION


This is to inform you that Dalton Bickley has been placed in After-School Detention for a
period of 2 afternoon(s). The detention(s) must be completed by December 8, 2016 .

                 The detention(s) will not be rescheduled without a doctor's excuse.

After-School Detention is held from 3:35-4:20 p.m., Tuesday through Thursday, in
room A207. The student must be doing school work for the entire detention. The
student is responsible for providing his/her own transportation during the term of
the After-School Detention. A suspension will be assigned if the terms of the
After-School Detention are not met.

The reason for this action is that Dalton Bickley had a minor computer violation , playing
games instead of working on assignments .


       After-School Detention must be served by the date listed in the first paragraph.



Matt McCormack
Assistant Principal
mds


Lexington County School District One does not discriminate on the basis of race , color, religion , national origin , sex, disability or age
in adm ission to , access to , treatment in or employment in its programs and activities.
   3:19-cv-02598-SAL                      Date Filed 09/08/20                  Entry Number 31-5                     Page 14 of 66
                                                                                                                                                q


                               LEXINGTON HIGH SCHOOL
                                                   2463 Augusta Highway
                                                    Lexington , SC 29072
                                                      Phone: 821-3400


Date: November 10, 2016

To the parents of: Dalton Bickley

                             NOTICE OF OUT-SCHOOL SUSPENSION


This is to inform you that Dalton Bickley will be suspended from school for a period of 1
day(s). The date(s) of suspension is/are November 10, 2016. Dalton Bickley is
expected to request his/her work from his/her teachers for the day(s) he/she will be
suspended .

The reason for this suspension is that Dalton Bickley had a detention violation , failed to
complete Saturday School on November 5, 2016 .

If you wish to discuss this matter in person , please call my office and we will be glad to
set up an appointment.

You have the right to appeal the suspension to the Principal following a conference



David Seddon
Assistant Principal
mds


Lexington County School District One does not discrim inate on the basis of race, color, religion, national origin, sex, disability or age in
admission to, access to, treatment in or employment in its programs and activities.
   3:19-cv-02598-SAL                     Date Filed 09/08/20                  Entry Number 31-5                     Page 15 of 66
                                                                                                                                               10




                               LEXINGTON HIGH SCHOOL
                                                   2463 Augusta Highway
                                                    Lexington , SC 29072
                                                      Phone: 821-3400

Date: November 7, 2016


To the parents of: Dalton Bickley



                            NOTICE OF AFTER-SCHOOL DETENTION


This is to inform you that Dalton Bickley has been placed in After-School Detention for a
period of 2 afternoon(s). The detention(s) must be completed by November 17, 2016 .

                 The detention(s) will not be rescheduled without a doctor's excuse.

After-School Detention is held from 3:35-4:20 p.m., Tuesday through Thursday, in
room A207. The student must be doing school work for the entire detention. The
student is responsible for providing his/her own transportation during the term of
the After-School Detention. A suspension will be assigned if the terms of the
After-School Detention are not met.

The reason for this action is that Dalton Bickley cut ILT class on 11/7/16.


       After-School Detention must be served by the date listed in the first paragraph.




Will Verburg
Assistant Principal
mds


Lexington County School District One does not discriminate on the basis of race , color, religion , national origin , sex, disability or age
in admission to , access to , treatment in or employment in its programs and activities.
   3:19-cv-02598-SAL                        Date Filed 09/08/20                     Entry Number 31-5                      Page 16 of 66
                                                                                                                                               (\




                                 LEXINGTON HIGH SCHOOL
                                                       2463 Augusta Highway
                                                        Lexington , SC 29072
                                                          Phone: 821-3400


Date: October 28 , 2016



To the parents of: Dalton Bickley

                                       NOTICE OF SATURDAY SCHOOL


This is to inform you that Dalton Bickley has been assigned to Saturday Community
Service Program on November 5, 2016. Dalton Bickley should report to the LHS
Stadium at 7:30 a.m. until 11 :00 a.m. Supervisors will be responsible for transporting
your child to the work site area and back to school.

Parents, please read the following rules that apply to this program and sign if you agree
for your child to participate.

                                        RULES:
     1. Must be on time.
     2. Must follow directions and do the work.
     3. Must wear long pants.
     4. Failure to attend or cooperate with the supervisor will result in suspension
        out of school.
     5. Must follow all safety rules and wear all safety equipment.
     6. Student will be asked to do the following: raking, edging, mowing, weeding,

The reason for this disciplinary action is that Dalton Bickley failed to complete after
school detention by 10/27/16 .

Parent's Signature __________________________
                           *This form must be signed and given to the supervisor on Saturday .


Student's S i g n a t u r e - - - - - - - - - - - - - - - - - -- - - - - --

Administrator's S i g n a t u r e - - - - - - - - - - - - - - - - - - - - - - - -
Completion _____________________________
Lexington County School District One docs not discriminate on the basis of race, color, religion, national origin, sex, disability or age in
admission to, access to, treatment in or employment in its programs and activities.
    3:19-cv-02598-SAL                       Date Filed 09/08/20                     Entry Number 31-5                       Page 17 of 66
                                                                                                                                               12



                                 LEXINGTON HIGH SCHOOL
                                                       2463 Augusta Highway
                                                        Lexington, SC 29072
                                                          Phone: 821-3400


Date: October 19, 2016


To the parents of: Dalton Bickley


                                  NOTICE OF IN-SCHOOL SUSPENSION


This is to inform you that Dalton Bickley has been assigned In-School Suspension for a
period of 1 day(s). The date(s) of suspension is/are October 25, 2016. Dalton Bickley
is expected to request his/her work from his/her teachers for the day he/she will be in In-
School. Dalton Bickley is expected to work the entire day.

In-School Suspension must be served. Any student that fails to attend In-School
on his/her assigned day will be required to attend the next day they return. If a
student violates In-School rules, the parent/guardian will be required to pick up
the student. The student will receive an Out-of-School Suspension for the day
he/she is removed and will be required to serve In-School the next day he/she
returns to school.

The reason for this action is that Dalton Bickley had the                                      4th   set of school tardies, 10/12,
10/13 & 10/18.


David Seddon
Assistant Principal
mds


Lexington County School District One does not discriminate on the basis of race, color, religion, national origin, sex, disability or age in
admission to, access to, treatment in or employment in its programs and activities.
   3:19-cv-02598-SAL                     Date Filed 09/08/20                  Entry Number 31-5                     Page 18 of 66
                                                                                                                                               13



                               LEXINGTON HIGH SCHOOL
                                                   2463 Augusta Highway
                                                    Lexington , SC 29072
                                                      Phone: 821-3400

Date: October 17, 2016


To the parents of: Dalton Bickley



                            NOTICE OF AFTER-SCHOOL DETENTION


This is to inform you that Dalton Bickley has been placed in After-School Detention for a
period of 2 afternoon(s). The detention(s) must be completed by October 27, 2016.

                 The detention(s) will not be rescheduled without a doctor's excuse.

After-School Detention is held from 3:35-4:20 p.m., Tuesday through Thursday, in
room A207. The student must be doing school work for the entire detention. The
student is responsible for providing his/her own transportation during the term of
the After-School Detention. A suspension will be assigned if the terms of the
After-School Detention are not met.

The reason for this action is that Dalton Bickley displayed inappropriate behavior in the
class room .

       After-School Detention must be served by the date listed in the first paragraph.




Stephanie Burgess
Assistant Principal
mds


Lexington County School District One does not discriminate on the basis of race , color, religion , national origin , sex, disability or age
in admission to, access to , treatment in or employment in its programs and activities.
   3:19-cv-02598-SAL                        Date Filed 09/08/20                     Entry Number 31-5                      Page 19 of 66




                                 LEXINGTON HIGH SCHOOL
                                                       2463 Augusta Highway
                                                        Lexington , SC 29072
                                                          Phone: 821-3400


Date: October 21 , 2016


To the parents of: Dalton Bickley


                                  NOTICE OF IN-SCHOOL SUSPENSION


This is to inform you that Dalton Bickley has been assigned In-School Suspension for a
period of 1 day(s). The date(s) of suspension is/are October 27, 2016 . Dalton Bickley
is expected to request his/her work from his/her teachers for the day he/she will be in In-
School. Dalton Bickley is expected to work the entire day.

In-School Suspension must be served. Any student that fails to attend In-School
on his/her assigned day will be required to attend the next day they return. If a
student violates In-School rules, the parent/guardian will be required to pick up
the student. The student will receive an Out-of-School Suspension for the day
he/she is removed and will be required to serve In-School the next day he/she
returns to school.

The reason for this action is that Dalton Bickley had a detention violation, failed to
complete after school detention by 10/13/16.


David Seddon
Assistant Principal
mds


Lexington County School District One does not discriminate on the basis of race, color, religion, national origin, sex, disability or age in
admission to, access to, treatment in or employment in its programs and activi ties.
   3:19-cv-02598-SAL                        Date Filed 09/08/20                     Entry Number 31-5                        Page 20 of 66




                                 LEXINGTON HIGH SCHOOL
                                                       2463 Augusta Highway
                                                        Lexington , SC 29072
                                                          Phone: 821 -3400


Date: October 17, 2016


To the parents of: Dalton Bickley


                                  NOTICE OF IN-SCHOOL SUSPENSION


This is to inform you that Dalton Bickley has been assigned In-School Suspension for a
period of 1 day(s). The date(s) of suspension is/are October 20, 2016 . Dalton Bickley
is expected to request his/her work from his/her teachers for the day he/she will be in In-
School. Dalton Bickley is expected to work the entire day.

In-School Suspension must be served. Any student that fails to attend In-School
on his/her assigned day will be required to attend the next day they return. If a
student violates In-School rules, the parent/guardian will be required to pick up
the student. The student will receive an Out-of-School Suspension for the day
he/she is removed and will be required to serve In-School the next day he/she
returns to school.

The reason for this action is that Dalton Bickley had his 3rd set of school tardies , 9/23,
10/3 & 10/10.


David Seddon
Assistant Principal
mds


Lexington County School District One does not discriminate on the basis of race, color, religion , national origin, sex, disability or age in
admission to, access to, treatment in or employment in its programs and activities.
    3:19-cv-02598-SAL                       Date Filed 09/08/20                     Entry Number 31-5                       Page 21 of 66


                                                                                                                                               '"
                                 LEXINGTON HIGH SCHOOL
                                                       2463 Augusta Highway
                                                        Lexington , SC 29072
                                                          Phone: 821-3400


Date: September 30, 2016


To the parents of: Dalton Bickley


                                  NOTICE OF IN-SCHOOL SUSPENSION


This is to inform you that Dalton Bickley has been assigned In-School Suspension for a
period of 1 day(s). The date(s) of suspension is/are October 6, 2016. Dalton Bickley
is expected to request his/her work from his/her teachers for the day he/she will be in In-
School. Dalton Bickley is expected to work the entire day.

In-School Suspension must be served. Any student that fails to attend In-School
on his/her assigned day will be required to attend the next day they return. If a
student violates In-School rules, the parent/guardian will be required to pick up
the student. The student will receive an Out-of-School Suspension for the day
he/she is removed and will be required to serve In-School the next day he/she
returns to school.

The reason for this action is that Dalton Bickley failed to complete After School
Detention , 3 days by 9/29/16 .


David Seddon
Assistant Principal
mds


Lexington County School District One does not discriminate on the basis of race, color, religion, national origin, sex, disability or age in
admission to, access to, treatment in or employment in its programs and activities.
   3:19-cv-02598-SAL                     Date Filed 09/08/20                   Entry Number 31-5                    Page 22 of 66
                                                                                                                                               /'7



                               LEXINGTON HIGH SCHOOL
                                                   2463 Augusta Highway
                                                    Lexington , SC 29072
                                                      Phone: 821-3400

Date : September 28, 2016


To the parents of: Dalton Bickley



                            NOTICE OF AFTER-SCHOOL DETENTION


This is to inform you that Dalton Bickley has been placed in After-School Detention for a
period of 2 afternoon(s). The detention(s) must be completed by October 11, 2016 .

                 The detention(s) will not be rescheduled without a doctor's excuse.

After-School Detention is held from 3:35-4:20 p.m., Tuesday through Thursday, in
room A207. The student must be doing school work for the entire detention. The
student is responsible for providing his/her own transportation during the term of
the After-School Detention. A suspension will be assigned if the terms of the
After-School Detention are not met.

The reason for this action is that Dalton Bickley had a cell phone violation during class
time.

       After-School Detention must be served by the date listed in the first paragraph.




David Seddon
Assistant Principal
mds


Lexington County School District One does not discriminate on the basis of race , color, religion , national origin , sex, disability or age
in admission to, access to , treatment in or employment in its programs and activities.
   3:19-cv-02598-SAL                     Date Filed 09/08/20                   Entry Number 31-5                    Page 23 of 66




                               LEXINGTON HIGH SCHOOL
                                                   2463 Augusta Highway
                                                    Lexington , SC 29072
                                                      Phone: 821-3400

Date: September 23, 2016


To the parents of: Dalton Bickley




                            NOTICE OF AFTER-SCHOOL DETENTION


This is to inform you that Dalton Bickley has been placed in After-School Detention for a
period of 1 afternoon(s). The detention(s) must be completed by September 29, 2016.

                 The detention(s) will not be rescheduled without a doctor's excuse.

After-School Detention is held from 3:35-4:20 p.m., Tuesday through Thursday, in
room A207. The student must be doing school work for the entire detention. The
student is responsible for providing his/her own transportation during the term of
the After-School Detention. A suspension will be assigned if the terms of the
After-School Detention are not met.

The reason for this action is that Dalton Bickley had the 2nd school tardy, 9/8, 9/13, &
9/20.

       After-School Detention must be served by the date listed in the first paragraph.



David Seddon
Assistant Principal
mds


Lexington County School District One does not discriminate on the basis of race , color, religion , national origin , sex, disability or age
in admission to , access to , treatment in or employment in its programs and activities.
   3:19-cv-02598-SAL                     Date Filed 09/08/20                  Entry Number 31-5                     Page 24 of 66
                                                                                                                                               19



                               LEXINGTON HIGH SCHOOL
                                                   2463 Augusta Highway
                                                    Lexington , SC 29072
                                                      Phone: 821-3400

Date: September 16, 2016


To the parents of: Dalton Bickley


                            NOTICE OF AFTER-SCHOOL DETENTION


This is to inform you that Dalton Bickley has been placed in After-School Detention for a
period of 2 afternoon(s). The detention(s) must be completed by September 29, 2016.

                 The detention(s) will not be rescheduled without a doctor's excuse.

After-School Detention is held from 3:35-4:20 p.m., Tuesday through Thursday, in
room A207. The student must be doing school work for the entire detention. The
student is responsible for providing his/her own transportation during the term of
the After-School Detention. A suspension will be assigned if the terms of the
After-School Detention are not met.

The reason for this action is that Dalton Bickley displayed inappropriate behavior during
class time.

       After-School Detention must be served by the date listed in the first paragraph.




David Seddon
Assistant Principal
mds


Lexington County School District One does not discriminate on the basis of race , color, religion . national origin , sex. disability or age
in admission to, access to , treatment in or employment in its programs and activities.
   3:19-cv-02598-SAL                       Date Filed 09/08/20                     Entry Number 31-5                       Page 25 of 66




                                 LEXINGTON HIGH SCHOOL
                                                       2463 Augusta Highway
                                                        Lexington , SC 29072
                                                          Phone: 821-3400


Date: September 1, 2016


To the parents of: Dalton Bickley



                                  NOTICE OF IN-SCHOOL SUSPENSION


This is to inform you that Dalton Bickley has been assigned In-School Suspension for a
period of 1 day(s). The date(s) of suspension is/are September 6, 2016 . Dalton is
expected to request his/her work from his/her teachers for the day he/she will be in In-
School. Dalton is expected to work the entire day.

In-School Suspension must be served. Any student that fails to attend In-School
on his/her assigned day will be required to attend the next day they return. If a
student violates In-School rules, the parent/guardian will be required to pick up
the student. The student will receive an Out-of-School Suspension for the day
he/she is removed and will be required to serve In-School the next day he/she
returns to school.

The reason for this action is that Dalton had parking violation on LHS campus.

David Seddon
Assistant Principal
mds


Lexington County School District One does not discriminate on the basis of race, color, religion, national origin, sex, disability or age in
admission to, access to, treatment in or employment in its programs and activities.
    3:19-cv-02598-SAL                    Date Filed 09/08/20                   Entry Number 31-5                    Page 26 of 66
                                                                                                                                              ex 1



                               LEXINGTON HIGH SCHOOL
                                                   2463 Augusta Highway
                                                    Lexington , SC 29072
                                                      Phone: 821-3400

Date: August 26, 2016


To the parents of: Michael Dalton Bickley




                            NOTICE OF AFTER-SCHOOL DETENTION


This is to inform you that Michael Dalton Bickley has been placed in After-School
Detention for a period of 1 afternoon(s). The detention(s) must be completed by
September 8, 2016.

                 The detention(s) will not be rescheduled without a doctor's excuse.

After-School Detention is held from 3:35-4:20 p.m., Tuesday through Thursday, in
room A207. The student must be doing school work for the entire detention. The
student is responsible for providing his/her own transportation during the term of
the After-School Detention. A suspension will be assigned if the terms of the
After-School Detention are not met.

The reason for this action is that Dalton has three tardies , 8/24, 8/25, & 8/26 .

       After-School Detention must be served by the date listed in the first paragraph.




Da'lid Seddon
Asrn:,tant Principal
mds


Lexmgton County School District One does not discriminate on the basis of race , color, religion , national origin , sex, disability or age
in admission to, access to , treatment in or employment in its programs and activities .
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-5   Page 27 of 66




 EXHIBIT “B”
3:19-cv-02598-SAL            Date Filed 09/08/20         Entry Number 31-5            Page 28 of 66




March 30, 2017



Teena Gibson
169 Sandlapper Way Apt C
Lexington,SC 29072

RE:     Michael Bickley– Appeal Decision

Dear Teena Gibson:

This letter serves as my written decision following the appeal hearing on behalf of your son, Michael,
which was held in my office on March 16, 2017. The reason for the suspension and recommendation
for expulsion: Repeated Discipline Violations.

After weighing all available information from both the initial and appeal hearings, I am upholding the
decision previously rendered by Lexington School District One Hearing Officer, Brian Barrineau,
finding Michael to have committed the expellable offense stated above, and determining to place
Michael at the FOCUS Program where educational services may be continued. This decision is
consistent with School Board Policies JKE and JKE-R, which require expulsion hearings and
determinations of offense and penalty for students who are alleged to have violated the student code
of conduct. I have considered the facts in support of the noted offense, the factors in mitigation, and
the view expressed by your attorney and you that the “penalty does not fit the crime” and that the
FOCUS Program is inappropriate for Michael. Since Michael was assigned to FOCUS for 30 days,
he will be eligible to return to Lexington High School on April 27, 2017.

You are reminded of your right to appeal my decision to the Chief Operations Officer, Jeff Salters, at
803-821-1211, within five (5) days from the date of this letter of notification. You should advise the
Chief Operations Officer’s office in writing if you intend to appeal this action. You also have the right
to legal counseling during the appeal process. Please indicate in your appeal request if you plan to
be represented by counsel.

Sincerely,



Jeffrey F. Caldwell
Chief Student Services Officer

C       Elizabeth Hyatt, Esq. (via email).
        Jeff Salters, Chief Operations Officer




                                                                                   Expulsion Packet 001
3:19-cv-02598-SAL      Date Filed 09/08/20        Entry Number 31-5     Page 29 of 66




     Melissa Rawl, Principal, Lexington High School
     David Seddon, Assistant Principal, Lexington High School
     Chris Rabon, Director, FOCUS
     David Duff, Esq. (via email)




                                                                      Expulsion Packet 002
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-5     Page 30 of 66




                                                              Expulsion Packet 003
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-5     Page 31 of 66




                                                              Expulsion Packet 004
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-5     Page 32 of 66




                                                              Expulsion Packet 005
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-5     Page 33 of 66




                                                              Expulsion Packet 006
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-5     Page 34 of 66




                                                              Expulsion Packet 007
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-5     Page 35 of 66




                                                              Expulsion Packet 008
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-5   Page 36 of 66




                                                                              Expulsion Packet 009
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-5   Page 37 of 66




                                                                              Expulsion Packet 010
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-5   Page 38 of 66




                                                                              Expulsion Packet 011
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-5   Page 39 of 66




                                                                              Expulsion Packet 012
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-5   Page 40 of 66




                                                                              Expulsion Packet 013
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-5   Page 41 of 66




                                                                              Expulsion Packet 014
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-5   Page 42 of 66




                                                                              Expulsion Packet 015
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-5   Page 43 of 66




                                                                              Expulsion Packet 016
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-5     Page 44 of 66




                                                              Expulsion Packet 017
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-5     Page 45 of 66




                                                              Expulsion Packet 018
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-5     Page 46 of 66




                                                              Expulsion Packet 019
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-5     Page 47 of 66




                                                              Expulsion Packet 020
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-5     Page 48 of 66




                                                              Expulsion Packet 021
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-5     Page 49 of 66




                                                              Expulsion Packet 022
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-5     Page 50 of 66




                                                              Expulsion Packet 023
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-5     Page 51 of 66




                                                              Expulsion Packet 024
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-5     Page 52 of 66




                                                              Expulsion Packet 025
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-5     Page 53 of 66




                                                              Expulsion Packet 026
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-5     Page 54 of 66




                                                              Expulsion Packet 027
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-5     Page 55 of 66




                                                              Expulsion Packet 028
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-5     Page 56 of 66




                                                              Expulsion Packet 029
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-5     Page 57 of 66




                                                              Expulsion Packet 030
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-5   Page 58 of 66




 EXHIBIT “C”
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-5   Page 59 of 66
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-5   Page 60 of 66
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-5   Page 61 of 66
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-5   Page 62 of 66
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-5   Page 63 of 66
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-5   Page 64 of 66
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-5   Page 65 of 66
3:19-cv-02598-SAL   Date Filed 09/08/20   Entry Number 31-5   Page 66 of 66
